DOBIE, Circuit judge
(dissenting).
I must dissent from the majority opinion on one phase of this case. It seems to me that the dredging was clearly in furtherance of commerce and navigation and that the deposit of the dredged material in Mason Creek was an integral part of this improvement in navigation.
Accordingly, I think that Commodore Park is entitled to no recovery from the United States for any damages resulting from the destruction of its riparian rights through the deposit of the dredged material between the low-water mark and the high-water mark of Mason Creek. See Transportation Co. v. Chicago, 99 U.S. 635, 25 L.Ed. 336; Gibson v. United States, 166 U.S. 269, 273, 17 S.Ct. 578, 41 L.Ed. 996; Scranton v. Wheeler, 179 U. S. 141, 21 S.Ct. 48, 45 L.Ed. 126; Slingerland v. International Contracting Co., 169 N.Y. 60, 61 N.E. 995, 56 L.R.A. 494; Home for Aged Women v. Commonwealth of Massachusetts, 202 Mass. 422, 89 N.E. 124, 24 L.R.A.,N.S., 79. And see, particularly, the opinion of Attorney General Griggs (1899), 22 Opp.Atty.Gen., 646, 649, in which it was said: “Congress has power to regulate and improve the harbors of the navigable waters of the United States, and this carries with it the right to deposit the material removed in making improvements in any other part of the harbor or navigable waters or other place within its control.”